Exhibit 10.1




THE SECURITIES REFERRED TO HEREIN HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY
JURISDICTION, AND MAY NOT BE OFFERED OR SOLD UNLESS THE SECURITIES ARE
REGISTERED UNDER THE SECURITIES ACT, OR AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT OR SUCH LAWS IS AVAILABLE.




_____________________________________________


COPYTELE, INC.
SUBSCRIPTION AGREEMENT
_____________________________________________




This Subscription Agreement (this “Agreement”), dated as of February 8, 2011 is
entered into by and between CopyTele, Inc., a Delaware corporation (the
“Company”), and _________________________ (the “Subscriber”).


The Company is offering (the “Offering”) for sale, and the Subscriber is
agreeing to purchase, the following (collectively, the “Securities”) (i)
___________ shares (the “Shares”) of common stock, par value $.01 per share (the
“Common Stock”), of the Company and (ii) a Warrant (the “Warrant”) in the form
attached hereto as Exhibit A to purchase ____________ shares of Common Stock
(the “Warrant Shares”), each Warrant granting the Subscriber the right to
purchase the Warrant Shares at the purchase price per share of $0.1786
expiring  five (5) years following the Closing Date (as hereinafter defined),
for an aggregate purchase price of _____________.  The Subscriber understands
that the Company has the right to reject any subscriptions tendered and to
allocate the Securities to be issued among subscribers.  Any subscription amount
that is not accepted by the Company as of the end of the Offering period will be
returned promptly to the subscriber without interest.


In connection therewith, the Company and the Subscriber hereby agree as follows:


   1.   Purchase and Sale of the Shares and Warrants.  Upon the basis of the
representations and warranties, and subject to the terms and conditions, set
forth herein, the Company agrees to issue and sell the Securities to the
Subscriber on the Closing Date for an aggregate purchase price of _____________
(the “Subscription Price”), and the Subscriber irrevocably agrees to purchase
the Securities from the Company on the Closing Date at the Subscription Price.
 
   2.   Closing.  The closing of the purchase and sale of the Securities shall
take place at 10:00 a.m., New York City time, on February 8, 2011, at the
offices of the Company at 900 Walt Whitman Road, Melville, New York 11747, or on
such other date or at such other time or place as the Company and the Subscriber
may agree upon in writing (such time and date of the closing being referred to
herein as the “Closing Date”).  Upon payment of the Subscription Price in full
in the form of cash or certified or bank check payable to the order of the
Company, the Company will deliver to the Subscriber as promptly as practicable
(but in no event later than fifteen (15) days following the date of payment in
full of the Subscription Price) a certificate or certificates representing the
Shares and the Warrant, respectively, registered in the name of the Subscriber.
 
 
1

--------------------------------------------------------------------------------

 
 
   3.   Acceptance of Subscription.  The Subscriber understands and agrees that
this subscription is made subject to the condition that the Securities to be
issued and delivered on account of this subscription will be issued only in the
name of and delivered only to the Subscriber.
 
   4.   Representations and Warranties of the Company.  The Company represents
and warrants that:
 
(a)   no consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Company or any of the
Company’s affiliates is required for the execution of this Agreement or the
performance of the Company’s obligations hereunder, including, without
limitation, the sale of the Shares and the Warrant to the Subscriber;
 
(b)   neither the sale of the Shares and the Warrant nor the performance of the
Company’s other obligations pursuant to this Agreement will violate, conflict
with, result in a breach of, or constitute a default (or an event that, with the
giving of notice or the lapse of time or both, would constitute a default) under
(i) the certificate of incorporation or bylaws of the Company, (ii) any decree,
judgment, order or determination of any court, governmental agency or body, or
arbitrator having jurisdiction over the Company or any of the Company’s
properties or assets, (iii) any law, treaty, rule or regulation applicable to
the Company (other than the federal securities laws, representations and
warranties with respect to which are made by the Company solely in paragraphs
(f) through (j) of this Section 4) or (iv) the terms of any bond, debenture,
note or other evidence of indebtedness, or any agreement, stock option or other
similar plan, indenture, lease, mortgage, deed or trust or other instrument to
which the Company is a party or otherwise bound or to which any property of the
Company is subject;
 
(c)   the Company has or, prior to the Closing, will have taken all corporate
action required to authorize the execution and delivery of this Agreement and
the performance of its obligations hereunder;
 
(d)   the Company has duly authorized the issuance of the Shares, the Warrant
and the Warrant Shares and, when issued and delivered in accordance with the
terms of the Company’s certificate of incorporation and delivered to and paid
for by the Subscriber in accordance with the terms hereof and the Warrant,
respectively, the Shares and the Warrant Shares will be duly and validly issued,
fully paid and non-assessable, and the issuance of such Shares and the Warrant
Shares will not be subject to any preemptive or similar rights;
 
(e)   the Shares and the Warrant Shares will be free and clear of any security
interest, lien, claim or other encumbrance;
 
 
2

--------------------------------------------------------------------------------

 
 
(f)   the sale of the Shares and the Warrant by the Company is not part of a
plan or scheme to evade the registration requirements of the Securities Act of
1933, as amended (the “Securities Act”);
 
(g)   neither the Company nor any person acting on behalf of the Company has
offered or sold any of the Shares or the Warrant by any form of general
solicitation or general advertising;
 
(h)   the Company has offered the Shares and the Warrant for sale only to
“accredited investors,” as such term is defined in Rule 501(a) under the
Securities Act, who by reason of their business and financial experience have
such knowledge, sophistication and experience in business and financial matters
as to be capable of evaluating the merits and risks of the investment in the
Shares, the Warrant and the Warrant Shares;
 
(i)   As of their respective dates, or to the extent corrected by a subsequent
restatement, all reports, schedules, forms, statements and other documents
required to be filed by the Company under the Securities Exchange Act of 1934
(the “Exchange Act”), for the two years preceding the date hereof (the “SEC
Reports”) complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;
 
(j)   the financial statements of the Company included in the SEC Reports comply
in all material respects with applicable accounting requirements and the rules
and regulations of the Commission with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement).  Such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by GAAP,
and fairly present in all material respects the financial position of the
Company and its consolidated subsidiaries taken as a whole as of and for the
dates thereof and the results of operations and cash flows for the periods then
ended, subject, in the case of unaudited statements, to normal, year-end audit
adjustments; and
 
(k)   since the date of the latest audited financial statements included within
the SEC Reports, (i) the Company has not incurred any material liabilities,
direct or contingent, and (ii) there has been no material adverse change in the
properties, business, results of operations, condition (financial or other),
affairs or prospects of the Company and its subsidiaries, taken as a whole.
 
The Company has not made any representations or warranties to the Subscriber,
and the Subscriber has not relied upon any representations or warranties of the
Company, except as expressly set forth in this Section 4.


   5.   Representations and Warranties of the Subscriber. The Subscriber
represents, warrants and agrees that:
 
 
3

--------------------------------------------------------------------------------

 
 
(a)   the purchase of the Shares and the Warrant by the Subscriber is not part
of a plan or scheme to evade the registration requirements of the Securities
Act;
 
(b)   the Subscriber is, and on each date on which it exercises the Warrant will
be, an “accredited investor,” as such term is defined in Rule 501(a) under the
Securities Act, and that the Subscriber satisfies at least one of the following
categories of accredited investors set forth in Rule 501(a):
 
Please check at least one of the following boxes:
 
 
o
the Subscriber is a natural person whose individual net worth (or joint net
worth with his or her spouse) exceeds $1,000,000 at the time of purchase
(excluding the value of Subscriber’s primary residence).

 
 
o
the Subscriber is a natural person who had an individual income in excess of
$200,000 or joint income with his or her spouse in excess of $300,000 in each of
the two most recent years and who reasonably expects to reach the same income
level in the current year.

 
 
o
the Subscriber is a corporation, business trust, trust or partnership, not
formed for the specific purpose of purchasing the Securities, with total assets
in excess of $5,000,000.

 
 
o
the Subscriber is a director or executive officer of the Company.

 
 
o
the Subscriber is an entity in which all of the equity owners are accredited
investors.

 
(c)   the Subscriber, by reason of its business and financial experience, has
such knowledge, sophistication and experience in business and financial matters
as to be capable of evaluating the merits and risks of the investment in the
Shares, the Warrant and the Warrant Shares and, having had access to or having
been furnished with all such information as it has considered necessary
(including, without limitation, the SEC Reports), has concluded that it is able
to bear those risks;
 
(d)   the Subscriber confirms that, in making the Subscriber’s decision to
purchase the Shares and the Warrant, the Subscriber and the Subscriber’s
representatives have been given the opportunity to ask questions of and to
receive answers from the Company concerning the Shares, the Warrant, the Warrant
Shares and the Company;
 
(e)   the Subscriber has independently evaluated the merits of its decision to
purchase the Shares and the Warrant, and the Subscriber confirms and understands
that nothing in this Agreement or any other materials presented by or on behalf
of the Company to the Subscriber in connection with the purchase of the Shares
and the Warrant constitutes legal, tax or investment advice.  The Subscriber has
consulted such legal, tax and investment advisors as it, in its sole discretion,
has deemed necessary or appropriate in connection with its purchase of the
Shares and the Warrant.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)   the Subscriber understands that (i) the Shares, the Warrant and the
Warrant Shares are “restricted securities” and have not been registered under
the Securities Act and may not be offered or sold unless registered under the
Securities Act or an exemption from the registration requirements of the
Securities Act is available, (ii) if any transfer of the Shares, the Warrant or
the Warrant Shares is to be made in reliance on an exemption under the
Securities Act, the Company may require an opinion of counsel satisfactory to it
that such transfer may be made pursuant to such exemption and (iii) so long as
deemed appropriate by the Company, the Shares, the Warrant and the Warrant
Shares may bear any legend as required by the “blue sky” laws of any state and a
restrictive legend in substantially the following form to the following effect:
 
“[NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON EXERCISE OF THESE
SECURITIES HAVE BEEN REGISTERED] [THESE SECURITIES HAVE NOT BEEN REGISTERED]
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR
APPLICABLE STATE SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OR (B) AN
AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL
REASONABLY SATISFACTORY TO THE COMPANY OR (II) UNLESS SOLD PURSUANT TO RULE 144
UNDER SAID ACT”;
 
(g)   in making any subsequent offering or sale of the Shares, the Subscriber
will be acting only for itself and not as part of a sale or planned distribution
in violation of the Securities Act;
 
(h)   the Shares and the Warrant were not offered to the Subscriber by any form
of general solicitation or general advertising;
 
(i)   the Subscriber understands that no federal or state or other governmental
agency has passed upon or made any recommendation or endorsement with respect to
the Shares, the Warrant or the Warrant Shares;
 
(j)   the Subscriber is purchasing the Shares and the Warrant, and will acquire
the Warrant Shares, as principal for its own account and not with a view to, or
for distributing or reselling the Shares or the Warrant, or any part thereof, in
violation of the Securities Act or any applicable state securities laws.  The
Subscriber acknowledges that the Securities have not been registered under the
Securities Act or any applicable state securities law.
 
 
5

--------------------------------------------------------------------------------

 
 
(k)   the Subscriber (i) does not presently have any agreement, plan or
understanding, directly or indirectly, with any person or entity to distribute
or effect any distribution of any of the Shares, the Warrant or the Warrant
Shares to or through any person or entity (ii) is not a registered broker-dealer
under Section 15 of the Exchange Act or an entity engaged in a business that
would require it to be so registered as a broker-dealer; and (iii) during the
period of five (5) business days immediately prior to the execution of this
Agreement, the Subscriber, did not, and from such date and through the
expiration of the 90th day following the date hereof will not, directly or
indirectly, execute or effect or cause to be executed or effected any short
sale, option, or equity swap transaction in or with respect to the Shares or any
other derivative security transaction the purpose or effect of which is to hedge
or transfer to a third party all or any part of the risk of loss associated with
the ownership of the Shares, the Warrant or the Warrant Shares by the
Subscriber;
 
(l)   no consent, approval, authorization or order of any court, governmental
agency or body or arbitrator having jurisdiction over the Subscriber or any of
the Subscriber’s affiliates is required for the execution of this Agreement or
the performance of the Subscriber’s obligations hereunder, including, without
limitation, the purchase of the Shares and the Warrant by the Subscriber;
 
(m)   the Subscriber has, if an entity, its principal place of business or, if
an individual, its primary residence in the jurisdiction set forth immediately
below such Subscriber’s name on the signature pages hereto; and
 
(n)   The information set forth in this Agreement regarding the Subscriber is
true, correct and complete.
 
The foregoing representations, warranties and undertakings are made by the
Subscriber with the intent that they be relied upon in determining the
Subscriber’s suitability as an investor in the Company, and the Subscriber
hereby agrees that such representations and warranties shall survive the
Subscriber’s purchase of the Shares and the Warrant.


If more than one person is signing this Subscription Agreement, each
representation, warranty and undertaking made herein shall be a joint and
several representation, warranty or undertaking of each such person.  If the
Subscriber is a partnership, corporation, trust or other entity, the Subscriber
has enclosed with this Agreement appropriate evidence of the authority of the
individual executing this Agreement to act on behalf of the Subscriber.


   6.   Conditions to Closing. The obligations of each party hereunder shall be
subject to:
 
(a)           the accuracy of the representations and warranties of the other
party hereto as of the date hereof and as of the Closing Date, as if such
representations and warranties had been made on and as of such date; and
 
(b)           the performance by the other party of its obligations hereunder.
 
   7.   Indemnification.
 
(a)   The Company agrees to indemnify and hold harmless the Subscriber, each
person, if any, who controls the Subscriber within the meaning of Section 15 of
the Securities Act and each officer, director, employee and agent of the
Subscriber and of any such controlling person against any and all losses,
liabilities, claims, damages or expenses whatsoever, as incurred, arising out of
or resulting from any breach or alleged breach or other violation or alleged
violation of any representation, warranty, covenant or undertaking by the
Company contained in this Agreement, and the Company will reimburse the
Subscriber for its reasonable legal and other expenses (including the cost of
any investigation and preparation, and including the reasonable fees and
expenses of counsel) incurred in connection therewith.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)   The Subscriber agrees to indemnify and hold harmless the Company, each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act and each officer, director, employee and agent of the Company and
of any such controlling person against any and all losses, liabilities, claims,
damages or expenses whatsoever, as incurred, arising out of or resulting from
any breach or alleged breach or other violation or alleged violation of any
representation, warranty, covenant or undertaking by the Subscriber contained in
this Agreement, and the Subscriber will reimburse the Company for its reasonable
legal and other expenses (including the cost of any investigation and
preparation, and including the reasonable fees and expenses of counsel) incurred
in connection therewith.
 
   8.   Survival of Representations and Warranties. The respective agreements,
representations, warranties, indemnities and other statements made by or on
behalf of each party hereto pursuant to this Agreement shall remain in full
force and effect, regardless of any investigation made by or on behalf of any
party, and shall survive delivery of any payment for the Shares and the Warrant.
 
   9.   Miscellaneous.
 
(a)   This Agreement may be executed in one or more counterparts, and such
counterparts shall constitute but one and the same agreement.
 
(b)   This Agreement shall inure to the benefit of and be binding upon the
parties hereto, their respective successors and, with respect to the
indemnification provisions hereof, each person entitled to indemnification
hereunder, and no other person shall have any right or obligation hereunder.
This Agreement shall not be assignable by any party hereto without the prior
written consent of the other party hereto. Any assignment contrary to the terms
hereof shall be null and void and of no force or effect.
 
(c)   This Agreement represents the entire understanding and agreement between
the parties hereto with respect to the subject matter hereof and can be amended,
supplemented or changed, and any provision hereof can be waived, only by written
instrument making specific reference to this Agreement signed by the party
against whom enforcement of any such amendment, supplement, modification or
waiver is sought.
 
(d)   Time shall be of the essence in this Agreement.
 
(e)   This Agreement shall be governed by the internal laws of the State of New
York.
 
*   *   *   *   *
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Subscription Agreement
to be executed and delivered as of the date first written above.



Date: February 8, 2011           Subscriber’s Name (please print)              
                    Subscriber’s Name (if more than one)                        
  Social Security or Taxpayer   Subscriber’s Signature Identification Number    
                  Social Security or Taxpayer   Subscriber’s Signature (if more
than one) Identification Number                 Residence Address:   Mailing
Address, if different       from Residence Address:                            
                                              Accepted:                
COPYTELE, INC.                               Date:
 
  By:
 



 
NOTE TO SUBSCRIBER:  ONE OF THE BOXES IN SECTION 5(b) (ON PAGE 4)
MUST BE CHECKED.
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF WARRANT
 
 
 
 
9